       Case 1:20-cv-01232-BAM Document 12 Filed 03/29/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                          FRESNO DIVISION

13

14    FRANK ROSELI BERMEA,                              No. 1:20-cv-01232-BAM

15                       Plaintiff,
                                                        STIPULATION AND ORDER TO REMAND
16    v.                                                FOR FURTHER PROCEEDINGS PURSUANT
                                                        TO SENTENCE FOUR OF 42 U.S.C. § 405(g),
17    ANDREW SAUL,
      Commissioner of Social Security,                  AND FOR ENTRY OF JUDGMENT IN
18                                                      FAVOR OF PLAINTIFF
                         Defendant.
19

20          The parties stipulate by counsel that this action be remanded to the Commissioner of

21   Social Security for further administrative action pursuant to section 205(g) of the Social Security

22   Act, as amended, 42 U.S.C. § 405(g), sentence four.

23          Upon remand, the Appeals Council will instruct the Administrative Law Judge to evaluate

24   the claimant’s allegations of disability pursuant to the sequential evaluation process, and issue a

25   new decision.

26          The parties further request that the Clerk of the Court be directed to enter a final judgment

27   in favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

28          Respectfully submitted March 25, 2021.
       Case 1:20-cv-01232-BAM Document 12 Filed 03/29/21 Page 2 of 2


 1
     DATED: March 25, 2021                         /s/ Cyrus Safa
 2                                                 CYRUS SAFA
                                                   (as authorized by email)
 3                                                 Attorney for Plaintiff
 4                                                 PHILLIP A. TALBERT
 5                                                 Acting United States Attorney

 6   DATED: March 25, 2021                   By    s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
 7                                                 Special Assistant United States Attorney
 8
                                                   Attorneys for Defendant
 9
                                                   ORDER
10

11          Based upon the parties’ Stipulation and for cause shown, IT IS ORDERED that the above-

12   captioned action is remanded to the Commissioner of Social Security for further proceedings

13   consistent with the terms of the Stipulation to Remand. The Clerk of the Court is directed to enter

14   a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the

15   Commissioner.

16   IT IS SO ORDERED.
17
        Dated:     March 29, 2021                              /s/ Barbara    A. McAuliffe           _
18                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
